internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 03-plr-114305-99 date date legend taxpayer this letter responds to a letter dated date submitted on behalf of taxpayer requesting a rulings that for purposes of sec_1362 and sec_1375 of the internal_revenue_code taxpayer’s distributive shares of gross_receipts from the publicly traded limited_partnerships described below the ptps i will be included in the corporation’s gross_receipts for purposes of applying the passive_investment_income limitations and ii will not be passive_investment_income facts the following facts have been submitted taxpayer is a subchapter_c_corporation that proposes to elect under sec_1362 to be taxed as an s_corporation for federal_income_tax purposes taxpayer will have subchapter_c_earnings_and_profits remaining after it makes the election taxpayer plans to invest in ptps engaged in the purchasing gathering transporting storage and resale of the following products crude_oil refined petroleum products and natural_gas liquids the ptps also engage in some related activities taxpayer’s purpose for this investment is to provide for liquidity and also to diversify investment risk taxpayer represents that the ptps meet the qualifying_income exception under sec_7704 and are taxed as partnerships for federal tax purposes additionally taxpayer represents that the ptps are not electing large partnerships under sec_771 and that the normal flow-through provisions of subchapter_k apply to its partners analysis plr-114305-99 sec_702 requires each partner to take into account separately its distributive_share of the partnership’s items of income gain loss deduction and credit to the extent provided by regulations sec_1_702-1 of the income_tax regulations provides circumstances under which each partner must take into account separately their distributive_share of a partnership_item specifically sec_1_702-1 provides that each partner must do so if the amount of any partner’s income_tax_liability would depend on whether when that partner took into account that partnership_item that partner took that item into account separately under sec_702 the character of any item_of_income gain loss deduction or credit included in a partner’s distributive_share under sec_702 through shall be determined as if the item were realized directly from the source from which realized by the partnership or incurred in the same manner as incurred by the partnership sec_1362 allows a small_business_corporation as defined in sec_1361 to elect to be an s_corporation this election however terminates under the provisions of sec_1362 if the corporation has accumulated_earnings_and_profits at the close of each of consecutive taxable years and for each of those taxable years has passive_investment_income in excess of of gross_receipts sec_1362 provides that in general the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities as well as from sales and exchanges of stock_or_securities gross_receipts from such sales or exchanges being taken into account for purposes of sec_1362 only to the extent of gains therefrom sec_1375 imposes a tax on the excess_net_passive_income of an s_corporation in any year in which the corporation has accumulated_earnings_and_profits at the close of the taxable_year and has gross_receipts more than of which are passive_income sec_7704 requires that except as provided in sec_7704 a ptp shall be treated as a corporation for purposes of the code sec_7704 defines the term publicly_traded_partnership as any partnership if interests in such partnership are traded on an established_securities_market or are readily_tradable on a secondary market or the substantial equivalent thereof sub sec_7704 provides that sub sec_7704 does not apply for any taxable_year if the partnership met the gross_income requirements of paragraph c for such taxable_year and each preceding_taxable_year beginning after plr-114305-99 date during which the partnership or any predecessor was in existence paragraph c provides that the gross_income requirement is met for any taxable_year if at least of the partnership’s gross_income for the taxable_year consists of qualifying_income subparagraph d e provides that except as otherwise provided in the subsection qualifying_income includes inter alia income and gains derived from the exploration development mining production processing refining transportation or the marketing of any mineral_or_natural_resource for purposes subparagraph d e mineral_or_natural_resource means any product of a character with respect to which a deduction for depletion is allowable under sec_611 but is not a product described in subparagraphs a or b of sec_613 revrul_71_455 1971_2_cb_318 holds that for purposes of the passive_investment_income limitations of the former sec_1372 when an electing small_business_corporation took into account its distributive_share gross of receipts from a joint_venture the corporation was correct in taking it into account separately as noted under sec_702 items of income maintain their character when included in a partner’s distributive_share consequently if the joint venture’s gross_receipts were not passive_investment_income with respect to the joint_venture the corporation’s distributive_share of the gross_receipts was not passive_investment_income with respect to the corporation if taxpayer took into account a distributive_share of gross_receipts of one of the specified ptps whether taxpayer took the share into account separately could affect taxpayer’s federal_income_tax liability whether taxpayer would be subject_to tax under sec_1375 would depend in part on the percentage of taxpayer’s gross_receipts that are passive_investment_income whether taxpayer takes into account its distributive_share of such a ptp’s gross_receipts separately or other than separately would affect that percentage additionally under sec_1362 taxpayer’s status as an s_corporation would also in part depend upon the percentage taxpayer’s gross_receipts which are passive_investment_income thus pursuant to sec_1_702-1 taxpayer should separately take into account its distributive_share of such a ptp’s gross_receipts thus for purposes of the passive_income limitations of sec_1372 the character of the partnership receipts of such a ptp with respect to taxpayer will be the same as the character of the partnership receipts with respect to that ptp plr-114305-99 conclusion based solely on the facts represented we conclude as follows i taxpayer’s distributive shares of the specified ptps’ gross_receipts will be included in taxpayer’s gross_receipts for the purpose of applying the passive_investment_income limitations of sec_1362 and sec_1375 and ii taxpayer’s distributive shares of gross_receipts attributable to the specified ptps’ purchasing gathering transporting trading storage and resale of crude_oil and refined petroleum products will not constitute passive_investment_income under sec_1362 and sec_1375 except as specifically set forth above no opinion is expressed or implied as to the federal tax consequences of the above-described facts under any other provision of the code specifically we express no opinion on whether taxpayer’s distributive shares of partnership items satisfies the requirements of sec_704 or whether the ptps meets the requirements of sec_7704 in addition we express no opinion regarding taxpayer’s ability to elect to be taxed as an s_corporation under sec_1362 further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the ptps’ crude_oil and petroleum activity remains passive with respect to taxpayer for purposes of sec_469 this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours william p o’shea
